Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 4-13 and 15-22 are pending.  Claims 3 and 14 are canceled.
The Claim Objection is withdrawn due to Applicant’s current amendment.
The 35 USC 112 2nd paragraph Rejection has been withdrawn due to Applicant’s current amendment.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6-8 recite “the transaction.”  It is unclear if this is referring back to a “transaction” or a “second transaction.   It probably should be refereeing back to the second transaction and therefore should recite “the second transaction.”  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s)    receiving, via a card entry module of a customer service terminal computer of the merchant, a personal account number (PAN) of an open loop card of the open loop cardholder to be associated with the gift value; capturing, via a rules entry module of the customer service terminal computer, rules for redemption of the gift value associated the PAN, the rules entry module guiding an operator of the customer service terminal computer through entry of the rules for redemption at a user interface of the customer service terminal computer, the rules for redemption specifying one or more rules for redemption of the gift value with a qualifying purchase involving the open loop card, the rules for redemption at least including an amount of the gift value and a merchant or brand for the qualifying purchase; formatting, via a message formatting module, a credit message including the PAN and the rules for redemption; communicating the formatted credit message from the customer service terminal computer to a service provider computer without triggering a settlement transaction; receiving, at a service provider computer, the credit message; storing, via the service provider computer, data from the credit message in a database; 2Application No. 15/853,367Patentin response to receiving the credit message and storing data from the credit message, activating a monitor server coupled to the service provider computer to begin screening open loop card transactions conducted with the merchant and processed by the service provider computer to identify transactions that qualify for application of the first gift value; receiving, at the monitor server, a plurality of records for open loop card transactions conducted with the merchant; determining, at the monitor server, when a first record of the plurality of records contains the PAN associated with the first gift value, the first record being associated with a second transaction; calculating a credit amount that is less than or equal to the first gift value to be 
    PNG
    media_image1.png
    20
    657
    media_image1.png
    Greyscale
and sending, via the monitor server, a message that causes the credit amount to be applied to the second transaction, the credit amount being held at the merchant until the credit amount is applied to the second transaction.  The claims are drawn to offering a customer a discount or credit amount on a future transaction (which avoids issuing a gift card) and processing the future transaction.  The claim limitations, under its broadest reasonable interpretation, covers a fundamental economic practice and Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) but for the recitation of generic computer components.  If a claim limitation, 
This judicial exception is not integrated into a practical application.  The claim recites the additional elements of a point of sale system, server provider computer and monitor server to perform the steps.  The system, computer and server are recites at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  The additional elements do not integrate the abstract idea into a practical application.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of using a point of sale system, service provider computer and monitor server to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The dependent claims are only further narrowing the abstract idea.  The claims are not patent eligible.

Allowable Subject Matter
Claims 1, 2, 4-13 and 15-22 are allowable over the prior art of record.  Knowles et al., U.S. PG-Pub No. 2014/0025453 (reference B on the attached PTO-892) and Isaacson et al., U.S. 
Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive.
Applicant argues “the claims include elements that reflect an improvement in the functioning of computers for processing and disbursing merchant-generated gift value for qualifying transactions, and, therefore, are patent eligible.” According to MPEP 2106.05(a), an indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).  The instant invention does not provide for a technical solution or technical problem.  There may be an improvement to a 
Applicant argues “the Office Action agrees that holding gift value at the merchant until the gift value amount is applied to a qualifying transition is a novel feature of the claims.”  Novelty and non-obviousness, however, have no bearing on whether a claim recites an abstract idea. Indeed, the Federal Circuit has made this clear -rejecting an argument substantially similar to Appellants' in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) ("We do not agree.., that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete."). 
Applicant argues the claims are “akin to DDR Holdings….” there involved conventional computers and the Internet, the claims addressed the problem of retaining website visitors who, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host's website after "clicking" on an advertisement and activating a hyperlink. DDR Holdings, 773 F.3d at 1257. "IT]he claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks." Id. In the instant claims, information is collected and then messages are being sent back and forth between the customer service terminal and service provider terminal and therefore is being used in its normal and expected manner. The patent claims in DDR Holdings, as described by the Court, "specify how interactions with the Internet are manipulated to yield a desired result."
	Applicant argues “like Core Wireless, the claims include elements that reflect an improvement in user interface elements….”  Claim 1 of the Core Wireless patent requires “an application summary that can be reached directly from the menu,” specifying a particular manner by which the summary window must be accessed. The claim further requires the application summary window list a limited set of data, “each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application.” This claim limitation restrains the type of data that can be displayed in the summary window. Finally, the claim recites that the summary window “is displayed while the one or more applications are in an un-launched state,” a requirement that the device applications exist in a particular state. These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer.  The specification confirms that these claims disclose an improved user interface for electronic devices, particularly those with small screens. It teaches that the prior art interfaces had many deficits relating to the efficient functioning of the computer, requiring a user “to scroll around and switch views many times to find the right data/functionality.” ’020 patent at 1:47–49.  Because small screens “tend to need data and functionality divided into many layers or views,” id. at 1:29–30, prior art interfaces required users to drill down through many layers to get to desired data or functionality. Id. at 1:29–37. That process could “seem slow, complex and difficult to learn, particularly to novice users.” Id. at 1:45–46. The disclosed invention improves the efficiency of using the electronic device by bringing together “a limited list of common functions and commonly accessed stored data,” which can be accessed directly from the main menu.  Therefore, the claims are directed to an improvement in the functioning of computers, particularly those with small screens.  There is no improvement to the functioning of the computer in the instant claim.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMICA L NORMAN whose telephone number is (571)270-1371.  The examiner can normally be reached on Mon-Thur 9:30am-8p EST, with Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SAMICA L. NORMAN
Primary Examiner
Art Unit 3697



/SAMICA L NORMAN/            Primary Examiner, Art Unit 3697